UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1663



CARRIE C. TAYLOR,

                                               Plaintiff - Appellant,

          versus


K MART CORPORATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-216-5-BR3)


Submitted:   November 30, 2000             Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carrie C. Taylor, Appellant Pro Se.      Gregory Phillip McGuire,
HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C., Raleigh, North
Carolina; Linda Morris Fox, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES,
L.L.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carrie C. Taylor appeals the district court’s order granting

K Mart’s motion for summary judgment on her employment discrim-

ination complaint.    We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Taylor v. K

Mart Corp., No. CA-99-216-5-BR3 (E.D.N.C. Apr. 6, 2000).   K Mart’s

motion to strike is granted.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2